PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
KNOWLTON, Edward
Application No. 15/890,068
Filed: February 6, 2018
For: PIXEL ARRAY MEDICAL SYSTEMS, DEVICES AND METHODS

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 3, 2021, to revive the above-identified application.
The petition is GRANTED.
The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice), mailed July 8, 2021.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on September 9, 2021. A Notice of Abandonment was mailed on November 23, 2021.
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of corrected drawings; (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.
The signature given in the petition and the amendment filed on December 3, 2021, has been accepted.1 
This application is being referred to Office of Data Management for further processing into a patent.
Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at 
(571) 272-7151. All other inquiries concerning the examination or status of this application should be directed to the Office of Data Management at their customer service line (571) 272-4200.
/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


    
        
            
    

    
        1 Petitioner is reminded that the attorney/agent should keep the signature consistent throughout prosecution.  The Office’s position is that the same person has been signing papers since the filing of the application. Petitioner must notify the Office immediately if this interpretation of the signature is not correct.